                Case 3:20-cv-05204-SK Document 1-3 Filed 07/29/20 Page 1 of 2



 1   DAVID M. JOLLEY (SBN 191164)
     Email: djolley@donahue.com
 2   DONAHUE FITZGERALD LLP
 3   1999 Harrison Street, 26th Floor
     Oakland, California 94612-3520
 4   Telephone: (510) 451-3300
     Facsimile: (510) 451-1527
 5
     Attorneys for Defendant
 6   TOOTSIE ROLL INDUSTRIES, LLC
 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11

12   ELIZABETH MAISEL, individually and on behalf     Civil Case No.:
     of all others similarly situated,
13
                                                      DECLARATION OF BARRY P. BOWEN
14         Plaintiff,
                                                      IN SUPPORT OF DEFENDANT TOOTSIE
                                                      ROLL INDUSTRIES, LLC’S NOTICE OF
15         v.
                                                      REMOVAL
16   TOOTSIE ROLL INDUSTRIES, LLC, and DOES           Complaint filed: May 29, 2020
     1 through 10, inclusive,                         Complaint Served: July 2, 2020
17

18         Defendants.

19

20
21

22

23

24

25

26

27
28


                    DECLARATION OF BARRY P. BOWEN IN SUPPORT OF NOTICE OF REMOVAL
                Case 3:20-cv-05204-SK Document 1-3 Filed 07/29/20 Page 2 of 2




                       I, Barry P. Bowen, declare and state as follows:


                       1. I am the Treasurer of defendant Tootsie Roi I 1ndustries, LLC ("Tootsie Roll LLC") .
 _.,,
        have held this position with Tootsie Roll LLC since January 2006. I have personal knowledge of the
 ·~
        matters stated herein and, if called upon, could competently testify thereto.
  5
                       2. Tootsie RoH LLC is a corporation incorporated under the laws of Illinois. Its

        headquarters are located in Chicago, Illinois.
  7
                       3. Reviewing data and records that Tootsie Roll LLC maintains in the normal course of

        business, I have determined that the dollar amount of Tootsie Roll LLC's wholesale sales of Junior
 <)

        Mints in 3.5 oz. boxes and Sugar Babies in 6.0 oz. boxes to its customers in California was
10
        approximately $6.2 mi Ilion for the period from May 2016 to May 2018.
11
                       I declare under penalty of perjury under the laws of the State of California that the
12
        foregoing is true and correct.



                       Executed on July   U, 2020, in Chicago, Illinois.
1s



r/

I~
                                                            By:_~~  Barry P. Bowen



20
~I




_,
·-,1




                        DECLARATION OF BARRY P. BOWEN IN SUPPORT OF NOTICE OF REMOVAL
